Exhibit 10.5

 

LUFKIN INDUSTRIES, INC.

STOCK OPTION AGREEMENT

(Non-Qualified Stock Options)

 

Agreement made effective the          day of                      (the “Grant
Date”), between LUFKIN INDUSTRIES, INC., a Texas corporation (the “Company”),
and DOUGLAS V. SMITH (“Optionee”).

 

To carry out the purposes of the Lufkin Industries, Inc. 1990 Stock Option Plan
(the “Plan”), to which this Agreement is expressly subject and a copy of which
is attached hereto as Exhibit A, by affording Optionee the opportunity to
purchase share of Common Stock, par value $1.00 per share, of the Company
(Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Optionee hereby agree as follows:

 

Any capitalized term not separately defined herein shall have the meaning set
forth in the Plan.

 

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of
             shares of Stock, on the terms and conditions set forth herein and
in the Plan.

 

2. Exercise Price. The exercise price of the Option shall be              per
share.

 

3. Exercise of Option. (a) Subject to the further provisions of this Agreement,
the Option granted pursuant to this Agreement may be exercised only as set forth
below:

 

Exercise Date

--------------------------------------------------------------------------------

  

Option
Shares

Exercisable

--------------------------------------------------------------------------------

  1. After the Grant Date    33.3 % 2. After the first anniversary of the Grant
Date    33.3 % 3. After the second anniversary of the Grant Date    33.3 %

 

(b) Subject to the earlier expiration of the Option as herein provided and
subject to the terms and conditions contained herein, the Option may be
exercised by written notice (which complies in all respects with the provisions
of this Agreement) to the Company at its principal executive office addressed to
the attention of the Secretary of the Company, identifying the Option and
specifying the number of shares that the Optionee decides to purchase, such
exercise to be effective at the time of receipt of such written notice at the
Company’s principal executive office during normal business hours. The notice
shall not be considered to be properly given unless accompanied by all
documentation deemed appropriate by the Committee to reflect exercise of the
Option and compliance with all applicable laws, rules and regulations.

 

(c) The exercisability of the Option shall be subject to acceleration on the
terms and conditions stated in section 8 of the Plan, which relate to a “Change
in Control” of the Company (as defined in the Plan); provided, however, that
acceleration of exercisability of the Option shall occur upon the occurrence of
a “Change in Control” of the Company as defined in the Plan regardless of
whether the Board of Directors of the Company exercises its power under the Plan
to determine that such “Change of Control” will not be deemed to have occurred.
Further, this Option shall become



--------------------------------------------------------------------------------

fully exercisable as to all shares of stock upon the occurrence of a “Change of
Control” of the Company as such term is defined pursuant of Section 2(b) of that
Severance Agreement dated January 16, 1993 by and between the Company and
Optionee.

 

(d) Notwithstanding anything herein to the contrary, in no event shall the
Option, or any part thereof, be exercisable after the tenth anniversary of the
Grant Date.

 

4. Payment of Option Exercise Price. Upon exercise of an Option, the full option
exercise price for the shares with respect to which the Option is being
exercised shall be payable to the Company (I) in cash or by check payable and
acceptable to the Company or (ii) subject to the approval of the Committee, by
tendering to the Company shares of Stock owned by the Optionee having an
aggregate Market Value as of the date of exercise and tender that is not greater
than the full Option exercise price for the shares with respect to which the
Option is being exercised and by paying any remaining amount of the Option
exercise price as provided in (I) above (provided that the Committee may, upon
confirming that the Optionee owns the number of shares being tendered upon the
exercise and return to the Optionee (or not require surrender of) the
certificate for the shares being tendered upon the exercise). Payment
instructions will be received subject to collection.

 

5. Reload Option. If, prior to his termination of employment. Optionee shall
exercise an Option and make payment of the Option exercise price pursuant to the
provisions of Section 4(ii), the Company and Optionee shall enter into a
separate stock option agreement granting fully exercisable options to purchase
that number of shares tendered to pay the Option exercise price pursuant to
Section 4(ii). The exercise price of such Reload Options shall be the Market
Value Per Share on the date of grant and the expiration date shall be the same
as the expiration date of the Option exercised for which payment was made in
accordance with the provisions of Section 4(ii).

 

6. Non-TransferabiIity. The Option may not be transferred by Optionee separately
or otherwise than by will or the laws of descent and distribution.

 

7. Termination of Employment. (a) Unless the Optionee’s employment is terminated
for cause as defined in his employment agreement dated January 16, 1993, and
amended effective January 1, 1999, the Optionee’s termination shall be treated
as a retirement with the consent of the Company, and the Option shall be
exercisable by the Optionee in full at any time, subject to Section 3(d) above,
after such termination of employment.

 

(b) Except as provided above in this Section 7, to the extent the Option is not
exercisable on such termination of employment, the Option, or applicable portion
thereof, shall be terminated and forfeited in full.

 

8. Withholding of Tax. Any cash payment under this Agreement shall be reduced by
any amounts required to be withheld or paid with respect thereto under all
present or future federal, state and local tax and other laws and regulations
that may be in effect as of the date of each such payment (“Tax Amounts”). Any
issuance of Stock pursuant to the exercise of the Option under this Agreement
shall not be made until appropriate arrangements have been made for the payment
of any amounts that may be required to be withheld or paid with respect thereto.
Such arrangements may, at the discretion of the Committee and subject to the
terms of the Plan, include allowing the Optionee to tender to the Company shares
of Stock owned by the Optionee, or to request the

 

 

2



--------------------------------------------------------------------------------

Company to withhold a portion of the shares of Stock being acquired pursuant to
the exercise or otherwise distributed to Optionee, which have a Market Value Per
Share as of the date of such exercise, tender or withholding that is not greater
than the sum of all Tax Amounts, together with payment of any remaining portion
of all tax amounts in cash or by check payable and acceptable to the Company.
Payment instruments will be received subject to collection.

 

9. Securities Matters. The Option granted herein shall be subject to the
requirement that, if at any time the Board or the Committee shall determine, in
its discretion, that the listing, registration or qualification of the shares
subject to such Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the issue of
purchase of shares hereunder, such Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Board or the Committee.

 

10. Employment Relationship. For purposes of this Agreement, the Optionee shall
be considered to be in the employment of the Company as long as the Optionee
remains an employee of either the Company, a parent or subsidiary corporation
(as defined in Section 424 of the Code) of the Company, or a corporation or a
parent or subsidiary of such corporation assuming or substituting a new
agreement for this Agreement. Any question as to whether and when there has been
a termination of such employment, for purposes of this Agreement, and the cause
of such termination, for the purposes of this Agreement, shall be determined by
the Committee, and its determination shall be final. Nothing herein shall give
the Optionee any right to continued employment or affect in any manner the right
of the Company or any parent or subsidiary corporation to terminate the
employment of the Optionee.

 

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Optionee. This Agreement and all actions taken shall be governed by and
constructed in accordance with the laws of the State of Texas. In the event of
conflict between this Agreement and the Plan, the terms of the Plan shall
control. All undefined capitalized terms used herein shall have the meaning
assigned to them in the Plan. The Committee shall have authority to construe the
terms of this Agreement, and the Committee’s determinations shall be final and
binding on the Optionee and the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Optionee has executed this Agreement as of the day and year first above
written.

 

LUFKIN INDUSTRIES, INC.

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

3